      Case: 3:21-cr-00157-JJH Doc #: 19 Filed: 05/10/21 1 of 5. PageID #: 100




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 3:21CR157
                                                    )
                Plaintiff,                          )   JUDGE JEFFREY J. HELMICK
                                                    )
         v.                                         )
                                                    )
 SIR MAEJOR PAGE,                                   )   APPLICATION FOR PROTECTIVE
                                                    )   ORDER
                Defendant.                          )


       NOW COMES the United States, through the undersigned counsel, and pursuant to

Criminal Rule of Procedure (16)(d)(1), applies to this Court for a Protective Order to restrict access

to discovery materials. As grounds, the Government asserts as follows:

       Most of the discovery in this case will be provided in digital format. At different stages of

the case, the defense will be provided with compact discs, DVDs, flash drives, and/or external hard

drives that contain scanned or electronic records. These discovery disbursements will include

affidavits in support of search warrants, applications for search warrants, investigative reports,

online communications, financial records, grand jury transcripts, interview reports, and

subpoenaed documents. In the present case, the format in which most of the discovery will be

provided greatly increases the risk of dissemination.        In light of the personally-identifying

information included in the discovery, dissemination of the information could lead to severe

consequences for individuals, such as identify theft. Indeed, Federal Rule of Criminal Procedure
       Case: 3:21-cr-00157-JJH Doc #: 19 Filed: 05/10/21 2 of 5. PageID #: 101




49.1(a) recognizes the sensitive nature of personally-identifying information by requiring parties

to redact it from court filings.

          The dissemination of discovery, including affidavits in support of search warrants, emails,

records containing personal identifiers and financial information, and Jencks Act materials, may

jeopardize the privacy and financial safety of the victims and witnesses and impede the due

administration of justice. Victim-witness privacy, moreover, is an appropriate consideration in

deciding the need for a Rule 16 protective order. See, e.g., United States v. Carriles, 654 F. Supp.

2d 557 (W.D. Tex. 2009). Accordingly, the restriction of discovery information is required to

ensure the financial safety of victims/witnesses, protect the personal information of individuals

involved in the case, preserve the integrity of the discovery process, and serve the ends of justice.

          The Government proposes that the following procedures be implemented in order to

ensure the safety of victims/witnesses, protect the personal information of individuals, and

preserve the integrity of the discovery process while protecting the rights of the Defendant to the

disclosure of evidence under Criminal Rule of Procedure 16 and to adequately assist counsel in

the preparation of a defense.

          (1) Counsel for the government will clearly identify to defense counsel those discovery

materials that it deems in need of protection. Such materials shall be clearly marked, “Protected

Material.” If a compact disc, DVD, hard drive or thumb drive is marked “Protected Material,” the

term “Protected Material” applies to the entire contents of the compact disc, DVD, hard drive or

thumb drive, unless otherwise specified. If discovery is produced on USAfx, and a folder is

marked “Protected Material,” the term “Protected Material” applies to the entire contents of the

folder.




                                                   2
      Case: 3:21-cr-00157-JJH Doc #: 19 Filed: 05/10/21 3 of 5. PageID #: 102




       (2) Items marked “Protected Material,” which are disclosed to defendant=s counsel, must

be maintained in a secure location. Discovery items may be disclosed and shared amongst

defense counsel’s representatives, agents, and staff.

       (3) Counsel for Defendant may copy “Protected Material” and provide the copy,

electronic or otherwise, of the “Protected Material” for the purpose of sharing the material with

the specific Defendant that counsel represents, and representatives, agents and staff of counsel.

       (4) Counsel for Defendant is prohibited from providing access to “Protected Material”

discovery to any person who is not directly associated with the Defendant’s legal representation,

except under the terms set forth in the Order.

       (5) Counsel for Defendant herein is personally responsible for ensuring that “Protected

Material” discovery is not disseminated in a manner in violation of the above procedures.

       (6) Counsel for Defendant may challenge the “Protected Material” designation of select

discovery by filing a motion with this Court. Prior to bringing any challenge before the Court,

however, defense counsel must first attempt to resolve the matter informally with the government.




                                                 3
      Case: 3:21-cr-00157-JJH Doc #: 19 Filed: 05/10/21 4 of 5. PageID #: 103




       For these reasons, the government respectfully requests that this Court grant its application

and issue a Protective Order restricting the access of the defendant to certain discovery materials

except as set forth in this Court Order.



                                                      Respectfully submitted,

                                                      BRIDGET M. BRENNAN
                                                      Acting United States Attorney

                                              By:     /s/ Michael J. Freeman
                                                      Michael J. Freeman OH No. 0086797)
                                                      Assistant United States Attorney
                                                      Four Seagate, Suite 308
                                                      Toledo, OH 43604
                                                      Tel.: (419) 259-6376
                                                      Fax: (419) 259-6360
                                                      Michael.Freeman2@usdoj.gov




                                                4
       Case: 3:21-cr-00157-JJH Doc #: 19 Filed: 05/10/21 5 of 5. PageID #: 104




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May 2021 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Michael J. Freeman
                                                       Michael J. Freeman
                                                       Assistant U.S. Attorney




                                                   5
